The information charges that in Hughes county, March 4th, 1926, Claud Faulkner and John Pierce did have possession of three gallons of ginger, twenty four two-ounce bottles of Jamaica ginger, three *Page 189 
quarts of whisky, and one gallon of alcohol, with the unlawful intent of them the said defendants to sell the same. On the trial the jury found them guilty, and assessed the punishment of Claud Faulkner at a fine of $500 and imprisonment in the county jail for 60 days, and the punishment of John Pierce at a fine of $50 and imprisonment in the county jail for 30 days.
The case is here on appeal from the judgments rendered in pursuance of the verdict.
The evidence shows that on the date charged in the information Joe Cotton, chief of police at Holdenville, and another officer, in executing a search warrant, searched the place of business of the defendant Faulkner, known as the Sweet Shop, and wherein the defendant Pierce was employed as a salesman, and found one-half gallon of corn whisky, two or three gallons of ginger, one gallon of alcohol and several small bottles of Jamaica ginger.
No brief has been filed and no appearance made in behalf of plaintiffs in error in this court. An examination of the record convinces us that the defendants were accorded a fair trial; that the evidence is sufficient to sustain the verdict, and judgments thereon rendered.
Finding no reversible error in the record, the judgments appealed from are affirmed.
EDWARDS and DAVENPORT, JJ., concur.